Citation Nr: 0718263	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  In September 2006, the veteran testified at a 
hearing before the Board.   


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD 
pursuant to DSM-IV, nor has any PTSD been related to his 
active service.

2.  The veteran's diagnosed psychiatric disorders (anxiety 
disorder, adjustment disorder with mixed anxiety and 
depressed mood) first manifested many years after his 
separation from service and are unrelated to his period of 
service or to any incident therein.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).    







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  In determining 
whether documents submitted by a veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, as a result of the 
stresses of active service.   

The veteran's service personnel records list his military 
occupational specialty as military policeman, and show that 
he received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  These awards 
indicate service but do not denote combat.  The veteran 
served in Vietnam from March 1966 to January 1967.  He does 
not allege combat exposure during service, and did not 
mention a history of combat exposure during a September 2003 
VA intake evaluation for the Vietnam Veterans Readjustment 
Program.  As the veteran does not have a confirmed history of 
engaging in combat with the enemy during service, his alleged 
stressors must be verified.  

The veteran's service medical records are negative for any 
treatment of psychiatric disorders, including PTSD, during 
service.  His August 1965 entrance examination found him to 
be qualified for enlistment with no psychiatric 
abnormalities, and no psychiatric disorders were found at his 
September 1967 separation examination.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claim for 
service connection of his psychiatric disorder.  38 C.F.R. § 
3.303(b).  

The first post-service clinical evidence of record of 
symptoms of a psychiatric disorder is a September 1998 
private medical report where the veteran complained of chest 
pain, sweaty palms, numbness and tightness in arms, nausea, 
and anxiety after returning home from a trip to Florida.  He 
was diagnosed with panic anxiety disorder and prescribed 
medication for it.  He continued to be treated for his panic 
anxiety disorder in December 1998 and January 1999.  In a 
March 1999 private medical report, the veteran complained of 
chronic fatigue and stated that he had not felt well for the 
previous three years.  He reported that since that time, he 
had had multiple psychiatric evaluations, with no specific 
diagnosis made other than anxiety and depression, and he had 
tried a variety of psychotropic medications.  The physician 
did not make a specific diagnosis but noted that the veteran 
had symptoms of anxiety and depression that had not responded 
to multiple interventions.

An April 1999 private medical report shows the veteran 
complaining of chronic fatigue and sleep disturbance with 
diminished REM sleep cycles.  The physician referred the 
veteran for further evaluation at the Sleep Center and opined 
that his symptoms may be related to underlying depression.  
In private medical reports dated in February 2002, August 
2002, and March 2003, the veteran continued to be treated for 
his anxiety, chronic fatigue, and chronic insomnia.  

At a September 2003 intake evaluation for the Vietnam 
Veterans Readjustment Program, the veteran was evaluated for 
anxiety and PTSD.  He reported that his main trauma from 
service was the survivor's guilt he felt regarding the death 
of his friend with whom he had switched guard duty 
assignments one night.  He reported that his friend died when 
the Viet Cong troops ran a truckload of explosives into the 
building that his friend had been guarding.  The veteran also 
stated that he had to see numerous body bags, witness the 
death of a sergeant, endure frequent rocket and mortar 
attacks, and feel as if he were a sitting duck as throngs of 
people passed the buildings he guarded each day.  Examination 
revealed that he was oriented to person, place, and time.  
There was no evidence of hallucinations, delusions, looseness 
of associations, or flight of ideas.  His mood was dysthymic 
and his affect congruent.  The veteran admitted having 
passing suicidal thoughts but denied plan or intent.  There 
was no homicidal ideation.  The veteran reported experiencing 
sleeplessness, nightmares, anxiety, depression, increased 
emotionality and tearfulness, difficulty concentrating, 
difficulty with motivation, social isolation, intrusive war 
memories, and difficulties managing anger and rage.  The 
examiner diagnosed the veteran with adjustment disorder with 
mixed anxiety and depressed mood.  He found that although the 
veteran exhibited many symptoms of PTSD, he did not meet the 
criteria for a PTSD diagnosis.  Similarly, the examiner found 
that although the veteran had a dysthymic level of depressive 
symptoms, he did not meet the criteria for a diagnosis of 
major depression.  

In a March 2004 private medical report, the veteran reported 
being under significant stress and had chest pressure 
sensation.  Neurological and psychiatric examination revealed 
no headaches, seizures, anxiety, or depression.  The 
physician found that it was likely that the veteran's chest 
heaviness was related to anxiety rather than cardiac disease 
and suggested that he see a cardiologist.

An October 2004 VA medical report shows the veteran 
complaining of anxiety, difficulty sleeping, nightmares, and 
chest tightness that had no cardiac basis.  Examination 
revealed no major psychiatric illness at the time, and the 
veteran was diagnosed with anxiety.

In a November 2004 VA medical report, the veteran's chest 
pain was found to be tightening up, and an attack of chest 
pain that he reported suffering in 1997 was found to be an 
anxiety or panic attack.  He was diagnosed with anxiety 
neurosis, possibly PTSD, which was to be determined by 
behavioral health specialists.

The veteran's private treating physician submitted a November 
2004 letter stating that he treated the veteran from 
September 1998 to January 1999 for panic anxiety disorder.  
He prescribed several psychotropic medications for the 
veteran.  The physician further noted that the panic attacks 
began around 1996 after a vacation trip and that the veteran 
had received no prior psychiatric care.  In a February 2005 
private medical report, the veteran complained of fatigue and 
sleep disturbance.  He had no headaches, seizures, anxiety, 
or depression, and he was able to sleep more restfully with 
the aid of his medication.  

The veteran testified in September 2006 at a Travel Board 
hearing before the Board.  He testified that as a military 
policeman in Saigon during his period of active duty, he was 
responsible for security for all the buildings where the 
officers resided and the medical facilities where equipment 
and food was stored.  He reported feeling stress due to being 
stationed in a relatively open area in front of the buildings 
he guarded.  He felt very vulnerable to attack because anyone 
could have shot him at any time.  The veteran also reported 
that he traded guard duty assignments with a soldier, whose 
name he provided, one night, and the soldier died when the 
Viet Cong ran a truck loaded with explosives into the 
building he was guarding.  The veteran stated that he has 
felt responsible for the soldier's death because that should 
have been his post.

With regard to the veteran's claims for service connection 
for PTSD and depression, the first requirement for any 
service connection claim is evidence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
Board finds no evidence of current disabilities, such that 
the claims must be denied.  Specifically, the veteran's 
service medical records reflect no diagnosis of PTSD or 
depression, and the post-service evidence tends to indicate 
that a diagnosis of PTSD or depression pursuant to DSM-IV is 
not warranted.  A September 2003 VA intake evaluation for the 
Vietnam Veterans Readjustment Program expressly noted that 
although the veteran had noteworthy PTSD symptoms and 
depressive symptoms, he did not meet the DSM-IV criteria for 
PTSD or major depression.  Thus, absent evidence of a current 
diagnosis of PTSD or major depression pursuant to DSM-IV, 
service connection for post-traumatic stress disorder and 
depression must be denied.  See 38 C.F.R. §§ 3.304(f), 4.125.

With regard to whether the veteran is entitled to service 
connection for the anxiety disorder and adjustment disorder 
with which he has been diagnosed, the Board finds that he is 
not.  

There is no evidence of record that demonstrates that any 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service, and thus 
service connection on a presumptive basis is not warranted.

The first post-service clinical evidence of symptoms of an 
acquired psychiatric disorder is not dated until September 
1998, approximately 31 years after the veteran's separation 
from service.  In view of the lengthy period without 
treatment for this disorder, there is no evidence of a 
continuity of treatment, and this weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich, 104 F. 3d at 1332; Rabideau, 
2 Vet. App. at 143.  In this case, the Board finds that the 
evidence is against a finding of a nexus between military 
service and the veteran's current psychiatric disorders.  No 
competent medical evidence of record demonstrates that any 
current psychiatric disorder is related to the veteran's 
service.  In addition, psychosis was not diagnosed within one 
year of separation, so presumptive service connection for an 
acquired psychiatric disorder, to include PTSD, is not 
warranted.  

The Board has considered the veteran's claim that he has a 
psychiatric disorder related to his service.  However, as a 
layperson, he is not competent to give medical opinions on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003 and March 
2004 and a rating decision in May 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no current diagnosis 
of PTSD nor is there competent evidence that the appellant's 
diagnosed psychiatric disorders are the result of any event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


